      Case 7:20-cv-01058-LSC-JHE Document 14 Filed 03/31/21 Page 1 of 2                    FILED
                                                                                  2021 Mar-31 PM 02:07
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       WESTERN DIVISION

DESTINY MIRANDA SUDDUTH,                   )
                                           )
       Petitioner,                         )
                                           )
v.                                         )   Case No. 7:20-cv-01058-LSC-JHE
                                           )
WARDEN GARRETT,                            )
                                           )
       Respondent.                         )

                          MEMORANDUM OPINION

      The magistrate judge entered a report on March 4, 2021, recommending that

the court DENY Destiny Miranda Sudduth’s petition for a writ of habeas corpus

brought pursuant to 28 U.S.C. 2241. (Doc. 13). Although the magistrate judge

advised the parties of their right to file specific written objections within 14 days,

the court has not received objections.

      Having carefully reviewed and considered the materials in the court file,

including the report and recommendation, the court ADOPTS the magistrate judge’s

report and ACCEPTS his recommendation. Sudduth’s petition for a writ of habeas

corpus is DENIED, and the Respondent’s motion for summary judgment is

GRANTED.

      By separate order, the court will dismiss this action.
Case 7:20-cv-01058-LSC-JHE Document 14 Filed 03/31/21 Page 2 of 2




DONE and ORDERED on March 31, 2021March 31, 2021.



                                 _____________________________
                                         L. Scott Coogler
                                    United States District Judge
                                                                    160704
